Citation Nr: 1644211	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 3, 2010, for the grant of service connection for a right foot injury, to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from April 1992 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  To the extent the additional evidence was obtained by VA rather than submitted by the Veteran, it is duplicative in substance or not relevant to the matter herein adjudicated by the Board and referral to the AOJ is not, therefore, required.  To the extent the additional evidence was submitted by the Veteran, no formal waiver of AOJ consideration is required, as the Veteran's substantive appeal was received after February 2, 2013, and he has not expressly requested initial evidentiary review by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).


FINDINGS OF FACT

1.  A claim for service connection for a right foot injury was denied in a final rating decision issued in September 2004, and the Veteran has not shown that there was CUE in that decision.

2.  Following the September 2004 final denial of service connection, the Veteran next communicated in writing his desire to file a claim of entitlement to service connection for a right foot injury in correspondence received on November 3, 2010.

3.  In November 2011, the RO granted service connection for a right foot injury, effective November 3, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 3, 2010, for the grant of service connection for a right foot injury, to include on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Furthermore, the resolution of the claim for an earlier effective date for the grant of service connection is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Merits of the Claim

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for a right foot injury because he submitted the same claim prior to November 3, 2010, and because VA's failure to afford him an examination in connection with his 2004 claim, which was denied in a September 2004 rating decision, constituted CUE.  The Veteran has also asserted that he was unaware of the option to appeal at the time of the 2004 denial.  Following review of the record, the Board finds that there is no basis upon which to assign an effective earlier than November 3, 2010, for the grant of service connection for a right foot injury.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

The Board notes that an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the Veteran is only asserting disagreement with how the VA evaluated the facts before it; if the Veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The record reflects that the Veteran initially filed a claim of entitlement to service connection for a right foot injury in June 2004.  In connection with that claim, he submitted medical evidence and a release for records documenting treatment relevant to another claim he also filed at that time.  However, he did not submit or identify medical evidence related to his right foot.  In July 2004, the RO sent the Veteran a letter requesting evidence showing that his right foot condition had existed from his period of military service until the present time.  The Veteran did not respond to that letter or submit additional evidence.  In September 2004, the RO issued a rating decision denying the claim of entitlement to service connection for a right foot injury.  In the decision, it acknowledged that the Veteran was treated for right foot pain due to a fracture during service, but found that "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."

The Veteran was notified of the RO's decision by letter dated September 29, 2004.  He did not submit a notice of disagreement regarding that decision within one year from the date of the notification of the decision, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In finding that the September 2004 rating decision is final, the Board acknowledges that the Veteran testified, during his November 2013 DRO hearing, that he was unaware that he had a right to appeal the 2004 denial of his claim.  Significantly, the Veteran has not asserted that he did not receive notice of the denial, and his hearing testimony suggests he was aware of it.  However, to the extent he is asserting that he was not provided information regarding appellate rights at that time, the Board notes that the September 2004 notice letter informing him of the denial included a section entitled "What You Should Do If You Disagree With Our Decision," which informed him that he had one year from the date of the letter to appeal and stated that an attached VA Form 4107 explained his rights.  Under the presumption of regularity, it is presumed that the form was enclosed with the notice letter.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  Other than the implication created by the Veteran's statement that he was unaware of his right to appeal, there is no evidence indicating that appellate rights were not provided with the 2004 notice letter.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (a statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Based on the foregoing, the Board finds that the evidence does not establish that the finality of the 2004 decision was affected by a lack of notice to the Veteran.

As the September 2004 rating decision is final, it is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  In that regard, in Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on CUE, or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296.  However, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit noted that, when a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The Veteran's primary assertion throughout the course of his appeal has been that VA's failure to afford him an examination in 2004 constituted CUE.  However, as already noted, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey, 6 Vet. App. at 382-83 (1994); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Furthermore, to the extent the Veteran's assertion that his claim has not changed since he initially filed it suggests that he disagrees with how the evidence that was available at the time of the 2004 denial was weighed, the determinative question is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's right foot injury in 2004.  Rather, the question at this stage is whether, given the law extant at the time, see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2004), and the evidence then of record, it is undebatable that a different result should have ensued.  Here, the Board must answer that question in the negative.  The evidence of record at the time of the 2004 decision documented the Veteran's in-service injury, which was treated in April 1998, but did not include a diagnosis of or treatment for an ongoing right foot or toe condition thereafter.  Indeed, during a VA examination conducted in November 1999 in connection with a claim of entitlement to service connection for three other conditions, the examiner noted normal arches, toes, and toenails, and the Veteran did not describe any foot or toe symptoms.  Such evidence does not compel one to reach the conclusion, to which reasonable minds could not differ, that service connection for a right foot injury would have been granted but for an error on the part of the RO.  Based on the foregoing, the Board finds that the September 2004 decision was not clearly and unmistakably erroneous based on an error alleged by the Veteran.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a).

The Board turns, then, to the broader question of the appropriate effective date for the grant of service connection for the Veteran's right foot injury.

Following the September 2004 rating decision, the next correspondence the Veteran submitted with regard to his right foot injury was received by VA on November 3, 2010.  Specifically, the Veteran claimed entitlement to service connection for "toes on my right foot" and stated he had sustained a right foot injury while performing his military duties.  The RO reopened, adjudicated, and granted that claim, effective November 3, 2010, in a November 2011 rating decision.  

As CUE in the September 2004 rating decision has not been shown, the Board finds that there is no basis upon which to assign an effective date earlier than that assigned by the RO in its November 2011 decision.  In that regard, the effective date for the grant of service connection for a right foot injury was appropriately assigned as the date of the claim to reopen after the final disallowance of the claim, i.e., November 3, 2010.  See 38 C.F.R. § 3.400(r).

In finding that an earlier effective date is not warranted, the Board also notes that it has considered that the Veteran's service personnel records, which also included a March 1992 enlistment medical examination report, were not associated with his claims file until 2016 and that if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c) (2015); see also Emerson v. McDonald, 28 Vet. App. 200, 210 (2016).  However, the Veteran's in-service injury had already been established at the time of the RO's 2004 denial of his claim of entitlement to service connection for a right foot injury, and, more to the point, the additional service department records do not contain evidence relevant to any of the service connection criteria.  Thus, while the personnel records and enlistment examination are newly received service department records, as they are not relevant, they are not a justification for reconsideration of the claim and potential award of an earlier effective date under 38 C.F.R. § 3.156(c)(3).

In summary, because the Veteran did not file a claim to reopen the issue of entitlement to service connection for a right foot injury prior to November 3, 2010, and the prior final decision is not subject to revision based on CUE or subject to reconsideration, VA is precluded, as a matter of law, from granting an effective date prior to November 3, 2010 for the award of service connection for that disability.

The Board sympathizes with the Veteran regarding the inequities he believes result from his not being awarded an effective date that is tied to the date of his initial 2004 claim.  However, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As such, this appeal must be denied, because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date earlier than November 3, 2010, for the grant of service connection for a right foot injury, to include on the basis of CUE, is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


